



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Wright, 2014 ONCA 675

DATE: 20140930

DOCKET: C58695

Doherty, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Craig Wright

Respondent

Deborah Krick, for the appellant

Brad Burgess, for the respondent

Heard: September 26, 2014

On leave to appeal from the sentence imposed on March 27,
    2014 by Justice J. Christopher Corkery of the Superior Court of Justice,
    sitting without a jury.

APPEAL BOOK ENDORSEMENT

[1]

Having regard to the gravity of the specific charges, the number of convictions,
    the respondents criminal record which demonstrates both a propensity for
    violence and a disregard for judicial orders (the appellant was on probation at
    the time of these offences), the respondents abject failure to accept the
    criminality of his conduct and the amendments to the
Criminal Code
in
    2008 which signal an added determination by Parliament to deter and punish
    those who would engage in acts of cruelty to animals, we think the sentence was
    manifestly inadequate.

[2]

In our view, further incarceration was required. We would impose a
    sentence of nine months. Given the appellant credit for three months
    presentence, he has six months to serve.

[3]

We would vary the 447.1(1)(a) order to include a prohibition
    against residing with any animal or bird.


